Luke, J.
Plartley died March 11, 1918, .leaving as an asset of his estate five shares of stock in the Farmers State Bank, of Bartow. A year’s support, including this stock and comprising the entire estate of deceased “ after all just debts are paid,” was duly set aside to the widow and her three minor children. The stock-certificate held by the husband, and likewise the one issued in lieu thereof to the widow, showed on its face the following: "60% paid in and assessable.” The widow received one dividend on the stock, which was used for the benefit of herself and minor children. Later the bank was declared insolvent, receivers were appointed, and suit was brought by them against the widow and others for the balance owing on the stock. A verdict was directed and a judgment rendered against her for the full balance due for the stock. The trial judge overruled the defendant’s motion for a new trial, and she excepted to his judgment. This court affirmed the judgment of the lower court. 26 Ga. App. 212 (105 S. E. 725). Upon certiorari, the Supreme Court reversed the judgment of this court, and held as quoted in the headnote. See Hartley v. Smith, 152 Ga. 723 (111 S. E. 41). It is therefore ordered that the former judgment of this court in this case be vacated; and the judgment of the trial court, overruling the motion for a new trial, is reversed.

Judgment reversed.

Broyles, C. J., and Bloodworth, J., concur.